Title: From John Adams to Hezekiah Veatch, 15 June 1798
From: Adams, John
To: Veatch, Hezekiah



To the Citizens, Inhabitants of the Upper part of Montgomery County in the State of MarylandGentlemen
Philadelphia June 15 1798


Your Resolutions Addressed to the President and Congress of the United States have been presented to me by your Representative Mr Craik. It becomes you, and all your Fellow Citizens to be deeply impressed, at this eventful and interesting Period with the critical and alarming Situation of our Country. It never yet saw a prospect, of greater danger. Its Integrity, fortitude and Wisdom were never called to a Severer Tryal. You have considered attentively your situation, and have made up your Minds. You approve of your Government, you confide in it, and are determined to support it.—Nothing wiser or better that I know of can be done or resolved on.

John Adams